Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Russel on Friday, November 5, 2021.

The application has been amended as follows:
Claim 3, Line 14 reads “…one of said plurality of lateral frame members adapted for retaining an axle portion of said at least one caster wheel…”. This is changed to --- one of said plurality of lateral frame members adapted for retaining said at least one caster wheel --- 
Claim 3, Line 16, reads “…the attachment area on said at least one lateral frame member…”. This is changed to ----the first position of attachment---
Claim 3, Line 18 reads “…the attachment area on at least one of said plurality of transverse members…”. This is changed to ---the second position of attachment---
Claim 4, Line 8 reads “…triangle for improved stability…”. This is changed to ---triangle for stability---
Claim 5, Line 4 reads “…adapted for greater stability…”. This is changed to  ---adapted for stability---
	Claim 7, Line 36 reads “… to support and secure books, groceries, and the like...”. This is changed to ---to support and secure items such as books and groceries--- 

	Claim 15, Line 15 reads “…attached to a supporting strut…”. This is changed to ---attached to one of said supporting lateral struts---

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611